Citation Nr: 1133595	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-36 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether the reduction of the evaluation for degenerative disc disease (DDD) of the lumbar spine, status post multiple surgeries, with fusion between L4 and L5, from 20 percent to 10 percent was proper.

2.  Entitlement to an increased rating for DDD of the lumbar spine status post multiple surgeries, with fusion between L4 and L5, evaluated as 20 percent disabling prior to July 8, 2008, and as 10 percent disabling from July 8, 2008.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss disability.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right shoulder disability.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right arm disability, separate and apart from a right shoulder disability.

6.  Entitlement to service connection for a left elbow disability.

7.  Entitlement to service connection for bilateral hip disability.

8.  Entitlement to service connection for pulmonary disability.

9.  Entitlement to service connection for rheumatoid arthritis.

10.  Entitlement to service connection for bilateral leg disability.

11.  Entitlement to service connection for left wrist/hand disability.

12.  Entitlement to service connection for heart disability, to include as due to service-connected DDD of the lumbar spine.

13.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1980 to July 1983.

These matters come before the Board of Veterans' Appeals (Board) from August 2005 and August 2008 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Augusta, Maine, and Detroit, Michigan, respectively.  

The August 2005 rating decision denied the Veteran's claims for entitlement to service connection for rheumatoid arthritis, pulmonary disability, left elbow disability, and left hand and wrist disability, reopened but denied claims for service connection for a right shoulder disability, right arm disability, and hearing loss disability, and denied entitlement to TDIU.  Notice of the determinations was issued on August 18, 2005.  The Veteran filed a timely notice of disagreement, and the RO issued an SOC in August 2006.  The record reflects that the RO re-issued the SOC to the Veteran at a different mailing address in October 2006.  In the accompanying October 2006 correspondence, the RO informed the Veteran that he had 60 days from the date of the October 25, 2006 letter to file a substantive appeal.  The Veteran's substantive appeal was received by VA in November 2006.  The Board finds that the Veteran was justified in his reliance on the information provided in the VA letter issued in October 2006 as to the time afforded for submission of a substantive appeal.  Thus, although the substantive appeal was not timely with regard to the originally issued August 2006 SOC, it was timely with regard to the October 2006 SOC.  (The Board determines questions as to timeliness. 38 U.S.C.A. § 7105(d)(3)).

The August 2008 rating decision reduced the evaluation for the service-connected low back disability from 20 percent to 10 percent, effective July 8, 2008, denied entitlement to service connection for coronary artery disease, claimed as secondary to service-connected low back disability, and denied entitlement to service connection for disability of the right and left hips.  

The  issue of entitlement to service connection for residuals of an appendectomy has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). (See September 2010 accredited representative's statement, page 3.)  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for rheumatoid arthritis, TDIU, and the reopened issues of entitlement to service connection for bilateral hearing loss disability, and entitlement to service connection for right shoulder disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the time of the reduction in the disability rating to 10 percent, effective July 8, 2008, for DDD of the lumbar spine, status post multiple surgeries, with fusion between L4 and L5, a 20 percent rating had been in effect from December 8, 2004 through July 7, 2008, a period of less than five years. 

2.  Following a July 2008 VA examination, the RO, in August 2008, reduced the appellant's disability rating for his DDD of the lumbar spine from 20 percent to 10 percent, effective from July 8, 2008. 

3.  The reduction in the disability rating for the service-connected low back disability did not result in decrease in payment of compensation benefits, (due to the grant of service connection for additional separately compensable disability), and the RO was not required to provide the Veteran with advance notice of the reduction in accordance with 38 C.F.R. § 3.105(e), and (i).

4.  Sustained material improvement in the Veteran's DDD of the lumbar spine was clinically demonstrated at the time of the rating reduction, and the examination relied on in the rating reduction was as full and complete as earlier examinations.  

5.  From November 19, 2006, throughout the rating period on appeal prior to July 8, 2008, the Veteran's service-connected degenerative disc disease of the lumbar spine, was manifested by complaints of pain, objectively, the Veteran had range of motion of extension of 10 degrees, flexion of 45 degrees, lateral flexion was 15 degrees bilaterally, rotation was 10 degrees bilaterally, all with pain.   

6.  From July 8, 2008, the Veteran's service-connected degenerative disc disease of the lumbar spine, has been manifested by complaints of pain; objectively, the Veteran had flexion of 85 degrees, extension of 20 degrees, lateral flexion of  10 degrees bilaterally, lateral rotation of 30 degrees bilaterally, with no objective evidence of pain on active range of motion.  

7.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record of bowel or bladder problems, abnormal gait, or incomplete paralysis of the sciatic nerve associated with the Veteran's service-connected DDD of the lumbar spine. 

8.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record of current chronic left elbow disability at any time since his claim.

9.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record of chronic right or left hip disability at any time since his claim.

10.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record of chronic pulmonary disability at any time since his claim.

11.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record of chronic right or left leg disability at any time since his claim.

12.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record of chronic left wrist/hand disability at any time since his claim.

13.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record of a heart disability causally related to active service, or the result of or aggravated by a service-connected disability.

14.  In an unappealed October 1985 decision, the RO denied the Veteran's claim for entitlement to service connection for bilateral hearing loss disability.   

15.  Some of the evidence submitted subsequent to the October 1985 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for bilateral hearing loss disability.

16.  In an unappealed October 1985decision, the RO denied the Veteran's claim for a entitlement to service connection for a right shoulder disability.   

17.  Some of the evidence submitted subsequent to the October 1985 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a right shoulder disability.

18.  In an unappealed October 1985decision, the RO denied the Veteran's claim for a entitlement to service connection for a right arm disability.   

19.  The evidence submitted subsequent to the October 1985 rating decision does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for a right arm disability.


CONCLUSIONS OF LAW

1.  The reduction of the disability rating for the Veteran's service-connected DDD of the lumbar spine, from 20 percent to 10 percent, was proper.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105(e) and (i), and 3.344 (2010). 

2.  From November 19, 2006 through July 7, 2008, the criteria for an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 - 5243 (2010).

3.  From July 8, 2008, the criteria for an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 - 5243 (2010).

4.  A left elbow disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 1154, 5107, 38 C.F.R §§ 3.102, 3.303, 3.304 (2010).

5.  Bilateral hip disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 1154, 5107, 38 C.F.R §§ 3.102, 3.303, 3.304 (2010).

6.  Bilateral leg disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 1154, 5107, 38 C.F.R §§ 3.102, 3.303, 3.304 (2010).

7.  A left wrist/hand disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 1154, 5107, 38 C.F.R §§ 3.102, 3.303, 3.304 (2010).

8.  A heart disability was not incurred in, or aggravated by, active service, nor is it proximately due to, the result of, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304. 3.310 (2010).

9.  Pulmonary disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 1154, 5107, 38 C.F.R §§ 3.102, 3.303, 3.304 (2010).

10.  Evidence received since the October 1985 RO decision that denied service connection for bilateral hearing loss disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2010)

11.  Evidence received since the October 1985 RO decision that denied service connection for a right shoulder disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2010)

12.  Evidence received since the October 1985 RO decision that denied service connection for a right arm disability, which was the last final denial with respect to this issue, is not new and material; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established new requirements with respect to the content of the VCAA notice for reopening claims.  In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In VA correspondence, dated in December 2004, March 2005, December 2007, and April 2008, VA informed the appellant of what evidence was required to substantiate the claims, of his and VA's respective duties for obtaining evidence, and of the reasons for the prior denials.  The criteria for assignment of an effective date and disability rating in the event of award of service connection was provided in December 2007 and April 2008.  

In Pelegrini v. Principi, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because complete VCAA notice in this case was not provided prior to the initial AOJ adjudication denying some of claims, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claims were readjudicated thereafter, and the appellant therefore, has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  

The Board also notes that advance VA notice under 38 C.F.R. § 3.105 was not required prior to the reduction in rating for the Veteran's DDD of the lumbar spine.  Under 38 C.F.R. § 3.105, prior notice of a reduction is required if the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made.  In the Veteran's case, the August 2008 RO rating decision on appeal decreased the evaluation for the service-connected DDD of the lumbar spine from 20 percent to 10 percent, effective from July 2008; however, the same rating decision also granted the Veteran's claim for entitlement to service connection for major depressive disorder, and assigned an initial evaluation of 30 percent, effective from December 2006.  Thus, the Veteran's combined rating (to include a 10 percent evaluation for tinnitus) was 30 percent from December 2004, 50 percent from December 2006, and 40 percent from July 2008.  While the Veteran's combined rating did decrease from 50 percent to 40 percent, there was no reduction in actual compensation payments which the Veteran was currently receiving.  As the same rating decision granted both a 30 percent evaluation for major depressive disorder, and reduced the evaluation for DDD of the lumbar spine to 10 percent, the Veteran did not actually receive any reduction in payments.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, and private and VA medical records.  Additionally, the claims file contains the statements of the Veteran and his spouse in support of his claims.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  The Veteran has reported that he was treated at the Ann Arbor VA medical center (VAMC) in 1983 and 1984.  No such records are associated with the claims file.  In addition, the Board acknowledges that the claims file does not appear to contain all of the Veteran's STRs.  When, as here, at least a portion of the service records cannot be located, through no fault of the Veteran, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit- of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  Records from the 1980s, while they may be evidence of complaints, or treatments, at that time, are not probative of a current disability.  A current disability is required for entitlement to service connection.  As the Veteran's pertinent claims for entitlement to various disabilities are denied in the opinion below based on a lack of a current disability, a remand to attempt to obtain missing Ann Arbor VAMC records or STRs, if any, is not warranted, and would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).)  

VA examinations and/or opinions were obtained in June 2005 (with a June 2006 addendum) and in July 2008.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations/opinions obtained in this case are adequate, as they are predicated on a review of the claims file, to include medical records, an interview with the Veteran regarding his symptoms and complaints, and a clinical examination.  The July 2008 VA examiner noted that the claims file was "reviewed in a page by page fashion."  Rationale was provided for the opinions offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Board also acknowledges that the Veteran's representative, in a September 2010 statement contended that the Veteran had an April 2008 examination, which was not of record.  The Board notes that the Veteran underwent a July 2008 VA examination, a report of which is of record.  In addition, the evidence reflects that the Veteran reported he was hospitalized for kidney failure from approximately April 1 to April 9, 2008, and the record reflects that an aid an attendance examination requested in April 2008 had been cancelled.  The evidence of record does not reflect that the Veteran underwent an April 2008 VA examination for the issues on appeal.  

The Board notes that the July 2008 VA examination report reflects that the Veteran reported that he had had an EMG in approximately 2006; however, he could not remember the results, and did not provide VA with the name of the medical facility.  The Board finds that a remand to attempt to obtain any such record is not warranted.  The Veteran has been informed of the evidence which he should submit to VA, or an authorization for VA to obtain such records, of his claims.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In addition, the reduction in the evaluation for the service-connected DDD of the lumbar spine was based on current findings, thus, a 2006 EMG is not necessary to adjudicate the claim.  The Board finds that any 2006 EMG record it is not necessary to adjudicate any other claim, as the VA examination report considers the Veteran's averments and symptoms and made a diagnosis of radicular pain.

The Board acknowledges that the Veteran has requested another VA examination for his back disability.  He avers that the July 2008 examination was inadequate.  He has averred that a new examination by an orthopedic surgeon should be made available to him.  The Board notes that the Veteran has not made any specific challenge to the Veteran's competency or qualifications, other than that the examiner was not a specialist.  The Board may assume the competency of any VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Cox v. Nicholson, 20 Vet. App. 563 (2007).  The Board finds that there is no evidence of record that the July 2008 VA examiner was not qualified to offer medical diagnoses, statements, or opinions.  Thus, the Board finds that a remand to obtain another VA examination is not warranted. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  

Legal criteria 
New and material evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).


Service Connection in General

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

For certain disabilities, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the disability becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.

Secondary service connection

Disability which is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a).

Rating Disabilities

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In addition, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") has also held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Rating Spine

Diagnostic Codes 5235 - 5243 (2010).  Under these relevant provisions, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height is rated at 10 percent.  

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the thoracolumbar spine greater not greater than 120 degrees, or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted when there is forward flexion of the cervical spine 15 degrees or less, or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  38 C.F.R. § 4.71a.  

Note 1:  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Reductions in Rating

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (2010).  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, these considerations apply to ratings that have continued for long periods at the same level (five years or more), and not to disabilities that have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating. 

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Reduction and Increased Rating - DDD

The Veteran is service-connected for degenerative disc disease (DDD) of the lumbar spine, status post multiple surgeries, with fusion between L4 and L5.  

Historically, the disability was evaluated as 20 percent from December 2004.  This evaluation was based on medical records, to include a June 2005 VA examination report, which noted that the Veteran reported painful lower back, the intensity of which was a 4 out of 10.  The June 2005 report also noted that there was no radiation of pain, but activities of daily living were limited.  The examiner noted that repetitive use increases the pain.  Upon physical examination, there was a loss of lumbar lordosis.  Muscle tone was moderate, with no spasm.  There was tenderness on palpation.  Range of motion revealed extension of 10 degrees with complaint of pain.  Flexion was 45 degrees was complaint of pain.  Lateral flexion was 15 degrees bilaterally with pain.  Rotation was 10 degrees with pain.  There was additional functional loss due to pain, incoordination with weakness and fatigability on repetitive use.  Pain was the major functional impact.  

In December 2006, the Veteran filed a claim for depression secondary to his service connected lumbar spine disability.  On November 20, 2007, VA received a claim for an increased evaluation for his service-connected lumbar spine disability.  Based on a July 8, 2008 VA examination, the RO, in an August 2008 rating decision, reduced the evaluation for the Veteran's DDD of the lumbar spine from 20 percent disabling to 10 percent, effective July 8, 2008.  The Veteran filed a notice of disagreement requesting that his 20 percent rating be restored.

The July 2008 VA examination report reflects that the Veteran reported that he had a spinal fusion in 2004 due to increased back pain.  The Veteran stated that he has daily constant pain in his back that is about 9 out of 10.  He reported that he is currently taking several medications.  The examination report reflects that there was no spinal ankylosis and the appearance of the spine was normal.  The Veteran was noted to have an antalgic gait.  The Veteran denied any bowel or bladder complaints.  Leseque's sign /straight leg raise test was negative; Waddells was 0/5 positive.  Upon clinical examination, range of motion of the thoracolumbar spine was active flexion from 0 to 85 degrees.  He had active extension from 0 to 20 degrees.  Lateral flexion was 0 to 10 degrees, bilaterally.  Lateral rotation was 0 to 30 degrees, bilaterally.  There was no objective evidence of pain on active range of motion.  There was no objective evidence of pain following repetitive motion.  There were no additional limitations after three repetitions of range of motion.  The examiner diagnosed the Veteran with DDD of the lumbar spine status post lumbar fusion with radicular pain.  The examiner opined that his disability caused no effects on daily activities of driving, grooming, toileting, dressing, bathing, and feeding.  It caused mild effects on traveling and recreation, moderate effects on exercise, shopping, and chores, and severe effects on sports.   

Thus, the record reflects that since the June 2005 VA examination report, the Veteran reported an increase in pain.  Clinical examination reflected an improvement in range of motion; however, there is now a radiation of pain to the legs.  

A rating reduction must be based upon review of the entire history of the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). VA must ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work. Id.

The Veteran's medical history shows that he underwent multiple back surgeries involving his service-connected lumbar spine disability.  In September 1991, he underwent a lumbar laminectomy at L4-L5.  In 1998, he underwent a bilateral decompressive laminectomy at the L4-L5 level.  He reported another back surgery in 2001, and in December 2003, he underwent a laminectomy.

The Veteran's disability picture reflects that he has complaints of pain in his back.  The Board notes that the Veteran has rheumatoid arthritis and complaints of pain throughout his body.  (See April 2003 private medical record which reflects that the Veteran described painful regions involving all joints throughout the body.)  The Board notes that the pain from his back has not been clinically distinguished from the pain from his rheumatoid arthritis.  Nevertheless, the rating criteria for disabilities of the spine is based on range of motion, with or without symptoms of pain.  

As noted above, the Veteran's range of motion of the lumbar spine was 0 to 85 degrees of active flexion, 0 to 20 degrees of active extension, 0 to 10 degrees of right lateral flexion, 0 to 10 degrees of left lateral flexion, 0 to 30 degrees of right lateral rotation, and 0 to 30 degrees of left lateral rotation.  Based on these ranges of motion, the Veteran is not entitled to a rating in excess of 10 percent.  The Board is mindful that functional loss of a disability may be due to pain. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); however, in the present case, the July 2008 VA examiner found no objective evidence of pain on active range of motion.  There was no objective evidence of pain following repetitive motion.  There were no additional limitations after three repetitions of range of motion.

Moreover, although the evidence reflects that the Veteran has an abnormal gait, the July 2008 VA examiner noted that the gait was due to the Veteran's knee and that the Veteran's spine did not have muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  

Finally, the Board has considered whether any other disability code would provide the Veteran with a higher evaluation, to include DC 5285, but finds that there is not.

The Board has considered whether the Veteran is entitled to a separate rating based on any associated objective neurologic abnormalities, but finds that he is not.  In this regard, the Board notes that the Veteran has denied any bowel or bladder impairments.  (See July 2008 VA examination report.)  The evidence does reflect that the Veteran has DDD of the spine with radicular leg pain and the Veteran has described a history of numbness in the bilateral lower extremities; however, the evidence of record does not reflect that this pain and numbness causes impaired function.  In addition, sensory testing of the lower extremities was normal bilaterally.  In sum, although, the evidence reflects pain in the legs, there is no evidence of mild incomplete paralysis of the sciatic nerve or additional functional loss due to pain.

The Board acknowledges that rating reductions on account of conditions subject to temporary or episodic improvement will not be reduced on any one examination, except where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. 38 C.F.R. § 3.344(a).  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis for reduction.  The Board finds that the July 2008 was just as full and complete, if not more, than the prior VA examination.  

In addition, there is no competent objective evidence of record which conflicts with the July 2008 VA examination report.  Although the record reflects the Veteran's contentions that he is not able to work due to his back disability, the SSA and other records reflect that the Veteran has rheumatoid arthritis which causes all over joint pain and prevents the Veteran from working.  Thus, the competent objective evidence does not reflect that the Veteran's back pain is worse than noted in the July 2008 VA examination report.  

The Board finds that the reduction of the evaluation for the Veteran's DDD of the lumbar spine, from 20 percent to 10 percent, was proper.  For the reasons given above, the evidence showed clear improvement in the severity of the Veteran's service-connected disorder.  In light of the objective findings shown on the July 2008VA examination, there is no benefit of the doubt that can be resolved in the Veteran's favor.  Accordingly, restoration of the previously assigned 20 percent rating is not warranted.

In addition, based on the foregoing, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for any time period on appeal prior to July 8, 2008, or a rating in excess of 10 percent for the period from July 8, 2008.  The Veteran's increased rating claim was received on November 20, 2007, as such, the rating period on appeal is from November 19, 2006.  38 C.F.R. § 3.400 (2010).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected DDD of the lumbar spine is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran does not experience any symptomatology not contemplated by the rating schedule.  Referral for extraschedular consideration is not warranted. See VAOPGCPREC 6-96.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).

Service connection - bilateral hips

The Veteran avers that he has bilateral hip disability causally related to active service.  As noted above, the first element of a claim for service connection is that there must be evidence of a current disability.  A June 2005 VA examination report reflects that the Veteran's lower legs were equal in length and negative for any neurological deficit.  Muscle tone was good.  

The Veteran underwent a VA examination in July 2008.  The July 2008 VA examination report reflects that the upon clinical examination, the Veteran had tenderness of both hips; however, no other lower extremity abnormalities were noted.  Range of motion of the hips was 0 to 120 degrees bilaterally, extension was 0 to 25 degrees bilaterally, right abduction was 0 to 30 degrees bilaterally.  The Veteran can cross his legs.  The examiner did not find any diagnosable bilateral hip disability.  The examiner noted that the Veteran "has a long-standing history of rheumatoid arthritis which is the underlying cause of his hip pain."  The Veteran was noted to have anatomically and physiologically normal hips.  

A Veteran is generally competent to testify as to symptoms he experiences; however, in the present case, the Veteran has not been shown to possess the requisite skills or training necessary to be capable of making precise diagnostic evaluations necessary for a finding of a VA disability.  Espiritu, supra.  The Board finds that the Veteran's rheumatoid arthritis is too medically complex for the Veteran to clinically diagnose a separate bilateral hip disability based on his symptoms. 

There is no competent credible evidence of record that the Veteran has a current bilateral hip disability.  To the contrary, the evidence is against such a finding or findings.  

As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for bilateral hip disability is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Service Connection Left Wrist and Hand

The Veteran avers that he has a left wrist/hand disability causally related to active service.  As noted above, the first element of a claim for service connection is that there must be evidence of a current disability.  A June 2005 VA examination report reflects that the opinion of the examiner that the Veteran had a normal left hand. 

A July 2008 VA examination report reflects that upon clinical examination, there was no objective evidence of pain with active motion.  Left dorsiflexion was 0 to 65 degrees.  Left palm flexion was 0 to 75 degrees, left radial deviation was 0 to 20 degrees, left ulnar deviation was 0 to 45 degrees.  There was no objective evidence of pain following repetitive motion.  There were no additional limitations after three repetitions of range of motion.  The examiner noted tenderness of the wrist, but no disabilities, or other abnormalities, were found.  There was no impaired strength or dexterity of the left hand, no angulation, ankylosis or amputation of one or more digits, no thumb disorder, and no gap between any finger and the proximal transverse crease of the hand on maximal flexion of the finger.  

The Board acknowledges that the STRs reflect that the Veteran had a fractured left wrist in service.  However, service connection cannot be awarded based on a past disability.  Service connection requires, at a minimum, medical evidence of a current disability. Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997).  

The Board also acknowledges that a June 1992 private radiology report reflects metallic foreign body like densities  in the left wrist metallic bodies were also noted in the right hand, and right leg.  There is no evidence of record that these metallic foreign bodies are causally related to active service, or to his current complaints of pain.  In addition, the Board acknowledges that Veteran is competent to report pain.  Private medical records dated in March 1992 reflect complaints of pain and numbness in the left hand and arm, with suspected mild degree carpal tunnel.  Subsequent 1992 private medical records reflect that the Veteran had rheumatoid arthritis, an autoimmune disease.  The Board finds that the Veteran's rheumatoid arthritis is too medically complex for the Veteran to clinically diagnose a separate left wrist and/or hand disability based on his symptoms. 

As there is no medical evidence of a current left wrist and/or hand disability causally related to active service, the Veteran's claim for service connection for a left wrist and hand disability is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Service Connection Left Elbow.

The Veteran avers that he has a left elbow disability causally related to active service.  As noted above, the first element of a claim for service connection is that there must be evidence of a current disability.  A June 2005 VA examination report reflects that the Veteran's left elbow was normal-looking.  The range of motion was full without any pain.  The examiner noted a surgical scar over the olecranon and another scar near the proximal forearm on the medial side.  The grip was strong and the hand function was maintained.  The diagnosis was normal bilateral elbows.  It was noted that the Veteran reported left elbow surgery in 1987 due to carpal tunnel syndrome.  

The Veteran also underwent a VA examination in July 2008.  The July 2008 VA examination report reflects that the upon clinical examination, the Veteran had tenderness of both elbows; however, no other upper extremity abnormalities were noted.  Range of motion of the left elbow was as follows:  flexion of 0 to 145 degrees, extension 145 to 0 degrees, pronation of 0 to 80 degrees, and supination of 0 to 85 degrees.  The examiner did not find any diagnosable left elbow disability.

The Board acknowledges that the Veteran reports that Ann Arbor VAMC records from 1983 and 1984 will reflect a left elbow disability.  No such records are associated with the claims file nor shown to be obtainable; however, such records from more than 20 years ago would not be evidence of a current disability, which is a critical element for entitlement to service connection.  Therefore, the probative value of any such records is outweighed by the more contemporaneous clinical findings of record.

The Board acknowledges the Veteran's averment that he injured his left arm in service and that he has had chronic problems ever since.  A Veteran is generally competent to testify as to symptoms he experiences; however, in the present case, the Veteran has not been shown to possess the requisite skills or training necessary to be capable of making precise diagnostic evaluations necessary for a finding of a VA disability.  Espiritu, supra.  In addition the Board notes that the Veteran has a diagnosis of rheumatoid arthritis and has had a past surgery of the left elbow.  The Board finds that the Veteran's rheumatoid arthritis is too medically complex for the Veteran to clinically diagnose a separate left elbow disability based on his symptoms. 

There is no competent credible evidence of record that the Veteran has a current left elbow disability.  To the contrary, the evidence is against such a finding or findings.  

As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for a left elbow disability is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that compensation may only be awarded to an applicant who has a disability existing on the date of the application, not for a past disability).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Service connection- bilateral leg 

The Veteran avers that he has bilateral leg disability causally related to active service.  As noted above, the first element of a claim for service connection is that there must be evidence of a current disability.  A June 2005 VA examination report reflects that the Veteran's lower legs were equal in length and negative for any neurological deficit.  Muscle tone was good.  

A July 2008 VA examination report reflects no diagnosis of a left leg disability, other than pain radiating from his DDD of the lumbar spine.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Service connection requires, at a minimum, medical evidence of a current disability. Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997).  As there is no medical evidence of a current bilateral leg disability, service connection for bilateral leg disability is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Service connection - heart disability

The Veteran avers that he has a heart disability causally related to active service.  He contends that he has congestive heart failure and coronary artery disease.  He further contends that he had a heart attack and/or stroke during back surgery, and that his heart disability is causally related to his service-connected DDD.  (See VA Form 9, dated in June 2009.)

A July 2008 VA examination report reflects that the Veteran has coronary artery disease; therefore, the Board finds that the first element for service connection has been met.

The Veteran does not aver that his heart disability is related to active service on a direct incurrence basis.  Moreover, his STRs are negative for any complaints of, or treatment for, the heart.  In his May 1983 report of medical history for separation purposes, the Veteran specifically denied having heart trouble.  The May 1983 report of medical evaluation for separation purposes reflects that the Veteran's heart was normal. 

Private medical records reflect that the Veteran was scheduled for back surgery in 2003 but that the surgery had to be cancelled due to the Veteran's increased blood pressure.  After being seen by cardiology and started on medications, the Veteran was cleared for surgery.  A December 2003 record reflects that there were no intraoperative complications.  Postoperative day three, the Veteran had deceased oxygen saturations, shortness of breath, and right-sided chest pain.  He was found to be hypotensive.  A CT of the chest showed no pulmonary embolism.  A cardiac catheterization showed some mild congestive heart failure and pulmonary hypertension.  

The July 2008 VA examination report includes a radiology record of the Veteran's chest views.  The report reflects that the heart was normal.  The examiner considered the above noted private records, and the Veteran's reports that he had a myocardial infarction (MI) approximately a week after his December 2003 spinal surgery, and that in December 2007, he had a cardiac catheterization and stent placement after an MI.  The examiner opined that the Veteran's coronary artery disease (CAD) was not caused by or a result of active service or a service-connected condition.  The examiner further stated:

[T]he veteran's CAD is not due to his degenerative disc disease of the lumbar spine.  There is no credible medical evidence that this condition causes CAD.  The only documentation of an episode of CHF [congestive heart failure] were per the veteran's statements.  There is no documentation in the C-file of CHF.  On physical examination the veteran does not have evidence of CHF.  Even if the Veteran did have an acute episode of CHF post spinal surgery, the underlying cause of this condition would have been fluid overload from surgery.  Based on physical examination, this condition resolved without sequela.  The veteran does have a history of a [myocardial infarction] within a short period of time after his spinal fusion.  There is no credible evidence that a spinal fusion results in a [myocardial infarction.]  The veteran has a 35 to 52.5 pack year history of smoking.  Smoking nearly quadruples the risk over the general population of having a [myocardial infarction] and the development of CAD.  Therefore, the Veteran's current cardiac condition of CAD is due to his smoking and sedentary life style.  

Based on the foregoing, the Board finds that the evidence of record is against a finding that the Veteran's heart disability is causally related to active service, or proximately due to, or aggravated by, any service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Service connection for pulmonary disability, claimed as bronchitis or pneumonia residuals

The Veteran avers that he has a pulmonary disability causally related to active service.  Private and VA medical records reflect that the Veteran smoked cigarettes for more than two decades.  The July 2008 VA examination report reflects he had a 35 to 52.5 pack year history.  The Veteran contends that he has had chronic bronchial problems and infections since having pneumonia in 1980 while in service.  The first element of a claim for service connection is that there must be evidence of a current disability.  

A July 2008 VA examination report reflects that the Veteran denied shortness of breath.  He denied a history of a cough, wheeze, hemoptysis, sleep apnea symptoms, or chest pain.  Upon clinical examination, the examiner found the Veteran to have normal inspection, palpation, auscultation, and percussion.  Chest views reflect that infiltrate, effusion or pneumothoraces were not seen.  The impression was no active disease in the chest.  

The Board acknowledges that the Veteran is competent to attest to breathing problems which he may experience; however, the Board finds that the clinical evidence of record is more probative than his lay assertions.  The Board acknowledges that a January 1983 STR reflects that the Veteran sought treatment for a sore throat, headaches, and coughing.  Upon clinical examination, it was noted that he had general malaise, swollen red tonsils, swollen lymph nodes, tender sinuses, and some wheezing.  A subsequent May 1983 report of medical history reflects that the Veteran denied having had shortness of breath or chronic cough.  The May 1983 report of medical examination for separation purposes reflects that upon clinical examination, his lungs and chest were noted to be normal; thus reflecting that any January 1983 wheezing was acute and transitory.  
In addition, a post service 1983 VA examination report reflects that the Veteran's respiratory system was negative for any disability.  VA and private medical records are negative for chronic pulmonary complaints.  A November 2002 private medical record reflects hypoventilation or pneumonia at the right lung base at that time and no evidence of pneumothorax.  Subsequent private medical records dated in May and April 2003 reflect that the pulmonary systems review was negative, and the Veteran's lungs were clear.  

There is no competent credible evidence of record that the Veteran has a chronic pulmonary disability.  To the contrary, the evidence is against such a finding or findings.  

As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for a pulmonary disability is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that compensation may only be awarded to an applicant who has a disability existing on the date of the application, not for a past disability).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

NME- Service Connection -Bilateral Hearing Loss 

Evidence of record at time of last final denial

Historically, the Veteran's claim was denied in October 1985 because the evidence of record did not reflect a current hearing loss disability for VA purposes.  The Veteran did not file a substantive appeal, and the RO decision became final.  38 U.S.C.A. § 7105.  As the last final denial with regard to the Veteran's claim was in October 1985, the pertinent evidence in this claim is the evidence received after the October 1985 RO denial.

The evidence of record at the last final denial included the Veteran's STRs and VA medical records.  

The Veteran's DD 214 reflects that his military occupational specialty was a field artillery turret mechanic.  It also reflects that he was an expert in hand grenades.  The Board acknowledges that the Veteran had exposure to acoustic trauma in service.  

The Veteran's STRs reflect that in January 1983 he sought treatment for a sore throat, headache and cough.  It was noted that there was redness present in both ear canals and tympanic membrane. 

An April 1983 audiogram reflects that upon audiology testing, the Veteran's pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
50
55
60
LEFT
50
55
50
50
45

It was noted that the Veteran wore hand-formed earplugs which had been previously issued.  It was further noted that it was unknown whether the Veteran had an ENT problem at the time of testing.  

A May 1983 report of medical history for separation purposes reflects that the Veteran reported that he had had some hearing loss and placed a question mark next to the hearing loss category.  The Veteran's May 1983 report of medical examination for separation purposes, and a May clinical record, reflect that upon audiology testing, the Veteran's pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
5
25
25
LEFT
30
25
20
25
30

The record reflects that the Veteran's hearing loss acuity had improved since April 1983.  The corresponding clinical record reflects that the Veteran complained of fluctuating hearing and headache for one month.  The tympanic membranes were cloudy and dull and retracted bilaterally.  It was noted that his hearing was essentially within normal limits bilaterally but with slight conductive overlay secondary to middle ear fluid. 

A post service October 1983 audiometric examination (three months after separation from service) reflects that the Veteran's hearing acuity had improved since the May 1983 examination.  The VA examination report reflects that the Veteran's pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
--
30
LEFT
15
5
10
--
30

The examiner noted "veteran exhibits a mild high frequency sensorineural hearing loss bilaterally."

Evidence of record since the last final denial

The evidence received since the last final denial includes VA and private medical records. 

A June 2005 VA examination report reflects that the Veteran's pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
30
70
65
LEFT
35
35
50
70
80

The word recognition score was 96 percent for the right ear and 100 percent for the left ear using the Maryland CNC word list test.  The examiner opined that the Veteran's current bilateral hearing loss disability was not likely causally related to active service.  

The VA examiner opined that the hearing tests dated in May 1983 showed hearing essentially within normal limits, and the May 1983 clinical record indicated the presence of an air/bone gap secondary to middle ear fluid.  He also noted that the October 1983 examination showed that the air/bone gap was no longer present and hearing was within normal limits.  The examiner opined that it is most likely that the fluctuating hearing loss noted in the Veteran's STRs was the result of a transient ear infection and not a permanent sensorineural hearing loss.  The examiner also opined that hearing loss due to acoustic trauma shows up closely in time to the trauma, the Veteran's hearing three months after discharge was within normal limits, and the Veteran also reported significant occupational noise exposure, therefore, it is not likely that the current hearing loss is the result of military service.  

SSA records reflect that post service, the Veteran worked as a meat packer at a meat company and as an auto mechanic, installing brakes, mufflers, struts, and "all other things under" a car.

Private medical correspondence dated in October 2007 from Dr. D.W. reflects that she evaluated the Veteran and found him to have a bilateral high-frequency mixed hearing loss.  She noted that his SRT and PTA were not in agreement with false positives with air and bone pure tones.  His word recognition was excellent.  She further noted that "[b]ased on the inconsistently of the testing I am referring him to an Ear Nose and Throat Specialist for follow-up testing".

Private medical correspondence dated in January 2008 from Dr. R.B. reflects his opinion that the Veteran was evaluated in November 2007 for hearing loss and had a significant noise-induced hearing loss with a wide and deep noise notch peaking at 4000 hertz.  The Veteran reported that he was exposed to loud noise in service with no hearing protection.  He reported that his hearing worsened over the years.  The examiner stated "I feel that it is certainly likely the hearing loss and tinnitus had their beginnings with his noise exposure in the military."  The examiner did not address whether the SRT and PTA were in agreement.  Nor did the examiner have a review of the Veteran's STRs.  A copy of the actual audiology report is not of record.  Finally, the examiner did not discuss the Veteran's mixed hearing loss, which had been noted by Dr. D.W.

Old and new evidence of record considered as a whole

VA and private medical records since October 1985 are new as they were not previously of record.  They are also material as they reflect that the Veteran has a current hearing loss disability which may be causally related to active service.  The Veteran's claim was previously denied because the evidence was against a finding that he had a hearing loss disability for VA purposes.  The Board finds that the evidence added to the record since the last final denial, when considered in conjunction with the record as a whole, does raise a reasonable possibility of substantiating the claim, and as such, is new and material to reopen the claim.  

NME- Service Connection -Right shoulder disability 

Evidence of record at time of last final denial

Historically, the Veteran's claim was denied in October 1985 because the evidence of record did not reflect a current right shoulder disability or an in-service injury.  The Veteran did not file a substantive appeal, and the RO decision became final.  38 U.S.C.A. § 7105.  As the last final denial with regard to the Veteran's claim was in October 1985, the pertinent evidence in this claim is the evidence received after the October 1985 RO denial.

The evidence of record at the last final denial consisted of the Veteran's STRs and VA medical records.  

The Veteran's STRs are negative for any complaints of, or treatment for, a right shoulder disability.  The Veteran's report of medical history for separation purposes, dated in May 1983, reflects that he reported that he had never had an adverse reaction to serum, drug, or medicine.  He also reported that he had never had a painful or trick shoulder or elbow.

An October 1983 VA examination report reflects that the Veteran claimed that he had a right shoulder injury in July 1980 when he inoculated.  He claimed pain and weakness in the right shoulder.  The examiner found no right arm disability, no crepitus, and normal range of motion.

Evidence of record since the last final denial

The evidence received since the last final denial includes VA and private medical records. 

Private medical records reflect that the Veteran was treated for shoulder complaints numerous times to include 1990, 1991, 1992, 1995, 1996, 2002, 2003, and 2005.  (See chronic rotator cuff tear diagnosis in November 2002.)  The June 2005 VA examination report reflects a diagnosis of status-post right shoulder surgery with muscle atrophy and some limitation of motion.  The examiner noted that the shoulder disability is as likely as not due to injuries in service; however, the examiner did not review the claims file and did state any specific injury of the shoulder in service.  The July 2008 VA examination report reflects that the Veteran had tenderness and abnormal motion of the shoulders.

The claims file includes a handwritten note from a chiropractor, dated April 20, 2005, in which he states that it is his opinion that the Veteran's shoulder problems were more likely than not caused by injuries he sustained in the military; the examiner failed to state any specific shoulder disability or incident in service.  

The Veteran contends that while in service in 1981, he slipped and hyper-extended his arm.  He states that he was given pain medication and anti-inflammatory drugs at that time.  He further contends that he has had nerve and muscle problems ever since, and that he was seen at the Ann Arbor VAMC where he was treated for numbness and an EMG was conducted.  For purposes of whether to reopen a claim, these statements by the Veteran are considered credible.

Old and new evidence of record considered as a whole

VA and private medical records since October 1985 are new as they were not previously of record.  They are also material as they reflect that the Veteran has had a shoulder disability which may be causally related to active service.  The Board finds that the evidence added to the record since the last final denial, when considered in conjunction with the record as a whole, does raise a reasonable possibility of substantiating the claim, and as such, is new and material to reopen the claim.  

NME- Service Connection -Right arm disability 

Evidence of record at time of last final denial

Historically, the Veteran's claim was denied in October 1985 because the evidence of record did not reflect a current right arm disability or an in-service injury.

The evidence of record at the last final denial consisted of the Veteran's STRs and VA medical records.  

The Veteran's STRs are negative for a right arm disability. 

The Veteran's May 1983 report of medical examination for separation purposes reflects that upon clinical examination, his upper extremities were noted to be normal. 

A post service October 1983 VA examination (three months after separation from service) reflects that the Veteran did not have a current right arm disability.  

Evidence of record since the last final denial

The evidence received since the last final denial includes VA and private medical records.  The VA and private medical records do not reflect a current right arm disability, separate and apart from rheumatoid arthritis or a right shoulder disability.  A January 2002 private medical record reflects that the Veteran had developed swelling and pain over the ulnar aspect of the right wrist and hand following fairly minimal trauma while doing some auto mechanic work.  An April 2003 private medical record reflects that the Veteran had previously had an ulnar nerve transfer and nerve reconstruction of the right arm.

A physician's report for aid and attendance purposes, submitted with a VA Form 21-4138, dated in February 2008, reflects that the Veteran had recently been diagnosed with a right wrist fracture and had his right forearm in a cast. 

The Veteran contends that while in service in 1981, he slipped and hyper-extended his arm.  He states that he was given pain medication and anti-inflammatory drugs at that time.  He further contends that he has had nerve and muscle problems ever since, and that he was seen at the Ann Arbor VAMC where he was treated for numbness and an EMG was conducted in the 1980s.  For purposes of whether to reopen a claim, these statements by the Veteran are considered credible.  

Old and new evidence of record considered as a whole

VA and private medical records since October 1985 are new as they were not previously of record; however, they are not material as they do not reflect that the Veteran has a current right arm disability which may be causally related to active service.  They indicate that the Veteran had rheumatoid arthritis which affects his joints, and that he has had right shoulder surgery.  They do not provide evidence of a separate right arm disability which may be causally related to active service.  

Although the Veteran contends that he was treated in service and in 1984, such records would be evidence of a disability more than 20 years ago.  For entitlement to service connection, there must be evidence of a current disability

The Board finds that the evidence added to the record since the last final denial, when considered in conjunction with the record as a whole, does not raise a reasonable possibility of substantiating the claim, and as such, is not new and material to reopen the claim.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The reduction of the evaluation for degenerative disc disease (DDD) of the lumbar spine, status post multiple surgeries, with fusion between L4 and L5, from 20 percent to 10 percent, was proper, and the appeal is denied.

Entitlement to an increased rating for DDD of the lumbar spine status post multiple surgeries, with fusion between L4 and L5, evaluated as 20 percent for the rating period on appeal from November 19, 2006 through July 7, 2008, and as 10 percent disabling from July 8, 2008, is denied.

Since new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss disability, the claim is reopened, and the appeal is allowed to this extent.

Since new and material evidence has been received to reopen the claim of entitlement to service connection for a right shoulder disability, the claim is reopened, and the appeal is allowed to this.

As new and material evidence has not been received to reopen the claim of entitlement to service connection for a right arm disability, the appeal is denied.

Entitlement to service connection for a left elbow disability is denied.

Entitlement to service connection for bilateral hip disability is denied.

Entitlement to service connection for pulmonary disability is denied.

Entitlement to service connection for bilateral leg disability is denied.

Entitlement to service connection for left wrist/hand disability is denied.

Entitlement to service connection for heart disability, to include as secondary to service-connected DDD of the lumbar spine, is denied.


REMAND

Rheumatoid arthritis

The Veteran avers that he has rheumatoid arthritis which was caused by traumas in service.  He also avers that his rheumatoid arthritis is due to prolonged exposure to the cold in Germany and to the heat in Louisiana.  He has stated that his rheumatoid arthritis started in 1984 or 1985 and has progressively worsened since then.  (See November 2004 VA Form 21-4138 and claim form dated in November 2004.)  SSA records reflect he reported that his rheumatoid arthritis first began to bother him in May 1989.  Private medical records dated in 1990 reflect that the Veteran reported a seven to nine year history of joint pain.  The July 2008 VA examination report reflects that the Veteran reported that he was diagnosed with rheumatoid arthritis in 1988; however, the private medical records reflect the Veteran was not known to have rheumatoid arthritis in 1990, was being referred to a rheumatologist for a second opinion in November 1990, had "probable rheumatoid arthritis" in June 1992, and a diagnosis of active rheumatoid arthritis in August 1992.  

The July 2008 VA examiner stated:

There is no documentation in the [service treatment records] of treatment of [sic] diagnosis of rheumatoid arthritis.  The veteran has been denied service connection for this condition in the past.  Rheumatoid arthritis is an autoimmune disease.  This means it is not the result of trauma.  There is no credible scientific medical literature that supports multiple traumas result in rheumatoid arthritis.  There is no science medical literature that supports the Veteran's claim of being exposed to hot or cold weather causes this disease.  Based on current review of the [claims file], physical examination, and review of the medical literature the veteran's rheumatoid arthritis is not caused by active duty military service nor has this condition been aggravated by active duty military service. 

The Veteran's STRs are negative for any complaints of, or treatment for, rheumatoid arthritis; however, a May 1983 report of medical history for separation purposes reflects that the Veteran reported a past history of swollen or painful joints.  The physician's note reflects a broken left wrist, upper respiratory infection, and herpes, but is negative for any further discussion of swollen or painful joints.  An STR dated two weeks earlier reflects that the Veteran had swollen lymph nodes and herpes.  The STRs also reflect that the Veteran had complaints of pain of the left wrist in 1982, one year after a fracture of the left wrist.  An October 1982 STR notes that the Veteran reported that his wrist "puffs up" occasionally.

The Veteran avers that he sought treatment for his right arm and shoulder in VAMC Ann Arbor in 1984.  The Board finds that any such records may provide additional evidence as to the Veteran's complaints of joint pain.  VA should make an attempt to obtain any such records.

The Board also notes that the earliest STR of record is from July 1982.  As noted above, the Veteran entered active service in July 1980.  The Board finds that VA should attempt to obtain STRs, if any, from July 1980 to July 1982.  In this regard, the Board notes that the 1982 STRs reflect that the Veteran fractured his wrist in approximately 1981; thus, it is likely that there are missing STRs. 

After associating all additionally received records, if any, with the claims file, a supplemental clinical opinion should be obtained with regard to the etiology of the Veteran's rheumatoid arthritis.  Any such opinion should consider the additional medical records, the Veteran's complaints of a puffed up wrist, and the June 1985 private medical record which reflects a SED rate of 21. 

Reopened Bilateral Hearing loss disability claim

Having reopened the Veteran's claim for entitlement to bilateral hearing loss disability, the Board must now determine whether the reopened claim of entitlement to service connection for bilateral hearing loss disability may be granted on the merits, de novo.  Under the VCAA, VA has a duty to assist the Veteran in the development of a claim.  This includes providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that further development of the record is needed prior to appellate consideration of the reopened claim.

The June 2005 VA examination report reflects that the Veteran has a current bilateral hearing loss disability for VA purposes which is not likely causally related to active service.  The examiner noted that the October 1983 VA examination showed hearing was within normal limits.  

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) indicated that the threshold for normal hearing was from 0 to 20 decibels, and that higher threshold levels revealed some degree of hearing loss.  Because the VA examiner incorrectly noted that the October 1983 hearing test showed hearing within normal limits bilaterally, a supplemental clinical opinion is warranted.  The supplemental clinical opinion should take into account the Court's decision in Hensley.   

Reopened Right Shoulder claim

Having reopened the Veteran's claim for entitlement to right shoulder disability, the Board must now determine whether the reopened claim of entitlement to service connection for a right shoulder disability may be granted on the merits, de novo.  

The claims file includes a handwritten note from a chiropractor in which he states that it is his opinion that the Veteran's shoulder problems were more likely than not caused by injuries he sustained in the military; the examiner failed to state any specific shoulder disability or incident in service.  The Veteran contends that his right shoulder was injured (weakened) by an inoculation he received in service.  The Veteran also contends that while in service in 1981, he slipped and hyper extended his arm.  He states that he was given pain medication and anti-inflammatory drugs at that time.  He further contends that he has had nerve and muscle problems ever since, and that he was seen at the Ann Arbor VAMC where he was treated for numbness and an EMG was conducted.  The Board finds that any such records may provide additional evidence as to the Veteran's complaints of joint pain.  VA should make an attempt to obtain any such records.

An October 1983 VA examination report found no disability of the right arm (to include the right shoulder).  Private medical records reflect that the Veteran was treated for shoulder complaints numerous times to include 1990, 1991, 1992, 1995, 1996, 2002, 2003, and 2005.  (See chronic rotator cuff tear diagnosis in November 2002.)  The June 2005 VA examination report reflects a diagnosis of status-post right shoulder surgery with muscle atrophy and some limitation of motion.  The examiner noted that the shoulder disability is as likely as not due to injuries in service; however, the examiner did not review the claims file at the time of the opinion and did state any specific injury of the shoulder in service.  The July 2008 VA examination report reflects that the Veteran had tenderness and abnormal motion of the shoulders.

The Board also notes that the earliest STR of record is from July 1982.  As noted above, the Veteran entered active service in July 1980.  The Board finds that VA should attempt to obtain STRs, if any, from July 1980 to July 1982.  

Finally, the Board finds that the Veteran should be requested to provide authorization for all medical records from 1983 to 1990.

The medical record appears to reflect that the Veteran had complaints of a painful shoulder and rheumatoid arthritis in the 1990s and a torn rotator cuff in 2002.

Based on the foregoing, the Board finds that a VA examination and etiology opinion is warranted.  

TDIU

The Veteran does not meet the schedular criteria listed in 38 C.F.R. § 4.16(a) for TDIU.  To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).

Correspondence from the Veteran's chiropractor, Dr. C.W., reflects the opinion of Dr. C.W. that the Veteran's back and shoulder problems make him totally and permanently disabled and unable to obtain and perform substantially gainful employment.  The Board notes that the Veteran is not service-connected for his shoulder.

Private medical correspondence dated in December 2002 reflects the opinion of the examiner that the Veteran could engage in functional Class IV work activity (clerical/administrative/sedentary), but that functional Class III might create problems at times with regard to his arthritis.

A private medical record dated in March 2003 reflects that the Veteran reported that his back pain has been relatively stable, but that his is unable to function because of his symptoms of rheumatoid arthritis.  He noted that he had significant pain in the small joints of both hands and in the extremities.

A July 2008 VA mental examination reflects that the Veteran reported that he quit work in 1988 because he did not have the stamina to continue.  The July 2008 VA examiner noted that there was not total occupational and social impairment due to mental disorder signs and symptoms.  A GAF score of 45 was assigned.  

The Board finds that a remand is necessary to obtain a VA medical opinion which addresses the impact of the Veteran's service-connected disabilities on his employability. See Moore v. Nicholson, 21 Vet. App. 211 (2007), citing Friscia v. Brown, 7 Vet. App. 294, 297 (1994) (the Board had a duty, where the critical issue was TDIU, to request a medical opinion to discuss what effect the Veteran's service-connected disability had on his ability to work); Beaty v. Brown, 6 Vet. App 532, 537 (1994).

Accordingly, the case is REMANDED for the following action:


1.  Issue a VCAA notice letter for the issue of entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159 (2010), and applicable legal precedent.  

2.  Attempt to obtain all outstanding service treatment records dated from 1980, as well as pertinent medical records from the Ann Arbor VAMC from 1984, not already of record.  If no such records are available, annotate such in the claims file.  Associate all received records with the claims file.

3.  Thereafter, obtain a supplemental clinical opinion on the etiology of the Veteran's rheumatoid arthritis from the July 2008 VA examiner with consideration of all newly received records.  The opinion should consider the additional medical records, if any, the Veteran's complaints of a puffed up wrist in service, his report of swollen joints in service (See STRs), and the June 1985 private medical record which reflects a SED rate of 21. 

If the July 2008 VA examiner is not available, schedule the Veteran for a VA examination with a clinician to determine the etiology of the Veteran's current rheumatoid arthritis.  The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2010).  

All necessary tests should be performed.  The claims folder should be reviewed in conjunction with such examination and the examination report should indicate that such a review was performed.  

The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran has current rheumatoid arthritis etiologically related to service.  The opinion should consider the entire claims file, to include the Veteran's complaints of a puffed up wrist in service, his report of swollen joints in service (See STRs) and the June 1985 private medical record which reflects a SED rate of 21. 

4.  Request the June 2005 VA examiner to provide a supplemental opinion which states a rationale which considers the Court's opinion in Hensley v. Brown, 5 Vet. App. 155 (1993), that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels revealed some degree of hearing loss.  The examiner should consider the entire claims file, to include the STRs which reflect hearing protection was used in service (April 1983), fluid in the ears, and impaired hearing (January and May 1983), and the private medical correspondence (October 2007 and January 2008).     

If the June 2005 VA examiner is not available, schedule the Veteran for a VA examination with a clinician to determine the etiology of the Veteran's current hearing loss disability.  The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2010).  

All necessary tests should be performed.  The claims folder should be reviewed in conjunction with such examination and the examination report should indicate that such a review was performed.  The examiner should consider the Court's opinion in Hensley v. Brown, 5 Vet. App. 155 (1993), that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels revealed some degree of hearing loss.  The examiner should consider the entire claims file, to include the STRs which reflect hearing protection was used in service (April 1983), fluid in the ears, and impaired hearing (January and May 1983), and the private medical correspondence (October 2007 and January 2008).     

The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the Veteran has a current hearing loss disability causally related to his military service.

5.  Schedule the Veteran for a VA examination to determine the etiology of any current right shoulder disability.  The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2010).  

Perform all necessary diagnostic tests and report all clinical manifestations in detail.  The examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that any right shoulder disability is related to the Veteran's military service, to include inoculations.  

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  

6.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal of entitlement to service connection for bilateral hearing loss disability, entitlement to service connection for rheumatoid arthritis, and entitlement to service connection for a right shoulder disability.  If any benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran, and his representative, if any, with an appropriate opportunity to respond.  

7.  Thereafter, schedule the Veteran for a general medical examination to determine whether his service-connected disabilities, considered in combination, render the Veteran unemployable.  The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2010).  

The clinician is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected disabilities, considered in combination, irrespective of age or non service-connected disabilities, render him unemployable.

The clinician is requested to provide a complete rationale for his or her opinions, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  The clinician should review the claims folder, to include this remand, and this fact should be noted in the accompanying medical report.

8.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal of entitlement to TDIU.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran, and his representative, if any, with an appropriate opportunity to respond.  The case should then be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


